Citation Nr: 0839216	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-17 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for skin cancer, 
including as due to exposure to Agent Orange. 

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to April 
1969.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania. 
Jurisdiction over the case was later transferred to the RO in 
Boston, Massachusetts.

The Board is deciding the claim for service connection for 
skin cancer. The issue of service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.	Skin cancer is not among those disorders which are 
presumed to have been incurred in service due to presumed 
exposure to Agent Orange. 

3.	The medical evidence of record does not otherwise 
establish that skin cancer is due to service. 


CONCLUSION OF LAW

The criteria for a grant of service connection for skin 
cancer, including as due to exposure to Agent Orange, are not 
met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2008), 
prescribes several requirements         as to VA's duty to 
notify and assist a claimant with the evidentiary development 
of a pending claim for compensation or other benefits. 
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied  and compliant notice was not previously provided. See 
Mayfield v. Nicholson,     444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. §  3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the veteran of what evidence would 
substantiate his claim through an October 2004 VCAA notice 
letter, which notified him as to each element of satisfactory 
notice set forth under the Pelegrini II decision. The April 
2007 SOC explained the criteria to substantiate a claim for 
service connection and effectively readjudicated the claim 
subsequent to notice and development. The VCAA notice further 
indicated the joint obligation between VA and the veteran to 
obtain pertinent evidence and information, including that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). 

While there is no indication of notification concerning both 
the disability rating and effective date elements of a 
pending claim for benefits consistent with the holding in the 
Dingess/Hartman decision, as the underlying claim for service 
connection are being denied on the merits, the absence of 
notice on this subject had no prejudicial effect upon 
adjudicating the appeal. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced).

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
October 2004 VCAA notice to the veteran met this standard 
since it preceded issuance of the September 2005 RO rating 
decision on appeal.
The RO has taken appropriate action to comply with the duty 
to assist the veteran through obtaining service treatment and 
personnel records, and post-service records of treatment from 
several private physicians. The veteran has undergone a VA 
dermatological examination. See McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 
370 (2002). In support of his claim, the veteran provided 
additional private medical records, an article which 
discussed unit history, and several personal statements. The 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.


Analysis of the Claim

As the competent evidence of record does not indicate or 
suggest that the veteran's skin cancer is casually related to 
an incident of his service, including exposure to herbicides, 
the claim will be denied.

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).


The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Pertinent VA law and regulations further provide that a 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange). 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). Those diseases 
that are listed at 38 C.F.R. § 3.309(e) shall be 
presumptively service connected if there are circumstances 
establishing herbicide agent exposure during active military 
service, even though there is no record of such disease 
during service. Presumptive service connection is available 
where an enumerated disease becomes manifest to a degree of 
10 percent or more at any time after service. 38 C.F.R. § 
3.307(a)(6)(ii). These provisions nonetheless do not preclude 
a claimant from establishing service connection with proof of 
actual direct causation, on the basis that his exposure to 
Agent Orange led to the development of the claimed disability 
after service. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994). 

The records of medical treatment during service do not 
disclose specific incidents of skin lesions or suspected skin 
cancer. The veteran alleges that he developed the disability 
claimed post-service due to both exposure to Agent Orange, 
and ultraviolet radiation exposure without sufficient 
protection from the sun.

As the veteran served in the Republic of Vietnam during the 
Vietnam Era, he is entitled to the presumption of having had 
exposure to Agent Orange. 38 C.F.R. 
§ 3.307(a)(6)(iii). The provisions by which a disability may 
be presumed incurred in service due to Agent Orange exposure 
nonetheless do not include skin cancer among those recognized 
disorders to which the regulations apply. 38 C.F.R. 
§ 3.309(e). Rather, VA has determined based on a National 
Academy of Science report issued in June 2007, that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 72 Fed. Reg. 32395-32407 
(June 12, 2007). That report further identified an absence of 
a causal association between herbicide exposure and skin 
cancer. However, the veteran may still provide competent 
evidence otherwise establishing a direct relationship between 
the disorder claimed, and herbicide exposure. See Combee, 34 
F.3d at 1044.

During an August 2004 Agent Orange registry examination, the 
veteran reported that he served in Vietnam for twelve months 
between May 1966 and May 1968, and was exposed to Agent 
Orange when he operated in defoliated areas, drank water from 
local streams, and observed aircraft passing overhead 
spraying chemicals. This report further noted he had 
complained of skin rashes. However, the examination did not 
result in a specific diagnosis of a dermatological disorder.

An August 1983 surgical pathology report documents the 
excision of a mass from the right canthal area with a 
pathologic diagnosis of basal cell carcinoma, margins clear. 
Private clinical records from this point onward refer to 
periodic excision of lesions some of which were cancerous 
from the left shoulder, right upper back, right calf, the 
face, and other areas. The reports do not mention any finding 
as to the cause of these manifestations.

In May 2005 correspondence the veteran indicated that he had 
had at least six skin cancer operations since his separation 
from service.

The veteran underwent a VA dermatological examination in June 
2005. He described a history of three melanomas, and stated 
the first appeared in 1985 at the right corner of his eye and 
nose junction, and was totally excised. The secondary 
melanoma was on the left shoulder around 1990. The third 
melanoma which the veteran was not sure whether it was a 
melanoma or basal cell was in 2000 and was excised. The 
veteran also stated that he had several actinic keratosis 
spots on his face that were treated with liquid nitrogen and 
a similar lesion on his abdomen that was scraped off. 
According to the veteran he also previously had a skin rash 
on the chest which was seen in Vietnam and never given a 
diagnosis, and he continued to experience. The examiner 
completed a physical examination. The assessment was a 
history of melanoma, pathology and level not available for 
review; melanoma on the right corner of the eye and nose, 
status-post excision, and history of melanoma on the left 
shoulder and left forearm; actinic keratosis on the face and 
trunk; rule out Bowen's disease versus basal cell cancer on 
the mid-abdomen; an irregular papular growth on the left 
upper back, rule out melanoma versus a dysplastic growth; 
confluent popular pink rash on the chest; and rash of the 
soles of the feet, most likely fungal rash.

Based on the above there is no factual basis upon which to 
consider the history of skin cancer to be related to exposure 
to Agent Orange, or other incident of the veteran's service. 
The medical records are absent any physician's statement to 
the effect that skin cancer is associated with herbicide 
exposure. This includes any mention of this illness on the 
veteran's Agent Orange registry examination. 

The initial incident of treatment in August 1983, for basal 
cell carcinoma on the right eyelid was approximately 15 years 
following service and there was no treatment in the interim 
suggesting continuity of symptomatology since service.    38 
C.F.R. § 3.303(b). There is no evidence otherwise of sunburn 
or related skin irritation in service, nor has any treatment 
provider noted this as a causative factor. The requirement of 
a causal nexus between a current disability and service has 
not been demonstrated. See Watson v. Brown, 4 Vet. App. 309, 
314 (1993), citing Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (discussing requirement of medical causation in 
establishing service connection on a theory of direct 
incurrence); 38 C.F.R. § 3.303(d) (2008). See also Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999). Thus, service connection for the 
disability claimed cannot be established.

As he is layperson without qualifying background and 
expertise, the veteran's own statement on the etiology of the 
claimed disability of skin cancer cannot be dispositive 
without consistent medical evidence. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Accordingly, the claim for service connection for skin 
cancer, including due to exposure to Agent Orange, is denied. 
Since the preponderance of the evidence is unfavorable, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for skin cancer, including due to exposure 
to Agent Orange, is denied. 


REMAND

The Board finds that additional development is warranted on 
the remaining claim on appeal to accurately determine the 
etiology of the veteran's tinnitus.

The veteran alleges he sustained acoustic trauma during 
service from exposure to extreme loud noises, gunfire, and 
explosions that caused him to develop earaches, ringing in 
the ears, and temporary hearing loss. He states that the 
inception of his hearing problems and tinnitus was during 
involvement in combat operations.  

Service records establish that the veteran was a rifleman in 
the Marine Corps, and he served in the 2nd Combat Group of 
the 3rd Marines. His personnel records indicate that he 
participated in combat operations against Communist forces in 
defense of DaNang for a three-month period between May and 
August 1967.         There is sufficient basis on these facts 
to conclude the veteran served in combat, and his assertions 
of in-service injury therefore are to be accepted as 
credible, where consistent with the circumstances of this 
service. 38 U.S.C.A. § 1154(b). 

Treatment records from service show that on a March 1969 
separation examination hearing on a whispered voice test was 
15/15 in both ears. There are no records for evaluation or 
treatment of any hearing problems during service.

The veteran also describes an incident in which while 
qualifying on the rifle range he noticed specks of blood when 
he removed the cotton from his right ear, and had an earache, 
pain in the right ear and muffled hearing for at least three 
days after qualifying.  

Following service the report of a September 1983 private 
audiological evaluation states that testing procedures 
confirmed a cochlear hearing loss, asymmetric to the right 
side. The report noted a positive history of firearms 
exposure during employment as a police officer for 10 years. 

A March 1992 physical examination completed by a Dr. E.R., 
refers to the onset of Meniere's Disease in 1983, with 
continued symptoms of decreased hearing, ringing in the ears, 
episodes of dizziness, and limited vision. 

A March 2003 private otolaryngologist's report indicates the 
veteran complained of decreased hearing especially in the 
left ear. His past medical history was remarkable for 
Meniere's Disease which was diagnosed in 1983. The 
physician's impression was of sudden sensorineural hearing 
loss on the left side with an existing right sensorineural 
hearing loss. An April 2003 evaluation report clarified the 
impression as sudden sensorineural hearing loss on the left 
side in which the etiology was likely viral in origin as the 
veteran had no injury or evidence of a tumor. The veteran 
also reported having lost right ear hearing during service in 
Vietnam. 

The August 2004 Agent Orange registry examination report 
indicates a history of ringing in the ears.

On a July 2005 VA audiological examination the veteran 
described tinnitus, bilateral and persistent, which he stated 
had an onset in 1968 after his compound was bombed by 
friendly fire. He denied a history of occupational or 
recreational noise exposure following service. Tests of 
middle ear status showed tympanometry within normal limits 
for shape, pressure, and compliance bilaterally. The 
examination also included audiometric testing revealing mild 
to moderately severe senorineural hearing loss in the right 
ear, and moderate to severe senorineural hearing loss on the 
left side. The examiner did not offer an opinion on the 
etiology of tinnitus.

In view of the above further examination is required to 
evaluate the cause of the veteran's tinnitus and whether it 
is related to service. The opining VA examiner should 
sufficiently consider the entire objective medical history, 
as well as the veteran's competent assertions of noise 
exposure in service. See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim). 

Accordingly, this claim is REMANDED for the following action:

1.	The RO/AMC will schedule the veteran 
for a VA examination with an audiologist. 
The purpose of the examination is to 
determine whether the veteran's current 
claimed tinnitus was incurred due to in-
service noise exposure.

The following considerations will govern 
this examination:

a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. The examiner 
should confirm that the veteran 
currently has bilateral tinnitus. 
Provided this is confirmed, the 
examiner should determine whether 
tinnitus is causally related to the 
veteran's competent assertions of noise 
exposure from proximity to gunfire and 
explosions during his verified 
participation in combat operations in 
service.

d.	In providing this opinion the 
examiner should further consider the 
potential significance of any post-
service occupational or recreational 
noise exposure, including due to a work 
history as a police officer between 
1971 and 1981. 

e.	The examining audiologist should 
take into account the record of an 
initial diagnosis of Meniere's disease 
in 1983, and contemporaneous diagnosis 
of cochlear hearing loss, right side. 
The examiner is requested to consider 
whether these diagnosed disorders were 
intercurrent post-service conditions 
that caused or contributed to tinnitus, 
rather than in-service acoustic trauma. 
If the examiner concludes this is the 
case, he must state whether Meniere's 
disease and/or cochlear hearing loss 
themselves are due to service, such 
that any consequent symptoms (i.e., 
tinnitus) have an etiology based in the 
veteran's service.

The examiner must state the medical basis 
or bases for this opinion. If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should so 
state. 

2.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the claim on appeal.

3.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. If the event 
that any examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).



 Department of Veterans Affairs


